Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-19-00221-CV

                                  Tommy Lee BROWN, Jr.,
                                        Appellant

                                              v.

                                    Sandra Ann BROWN,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI06544
                         Honorable Laura Salinas, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee, Sandra Ann Brown, recover her costs of this appeal
from appellant, Tommy Lee Brown, Jr.

       SIGNED December 11, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice